DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: "pultraviolet" in paragraph [0011] on p. 2 of the specification should read "ultraviolet".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the side surface of the side flange part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (EP 1826840 A2) in view of Hara et al. (US 4804593 A).
Regarding claim 1, Cho teaches a rechargeable battery (“The present invention relates to a secondary battery”, [0001]; “the secondary battery is discharged through a reversible process and is therefore rechargeable”, [0002]) comprising:
a case 31 receiving an electrode assembly 32 and comprising an opening (“As illustrated in FIG. 2, the secondary battery 30 according to aspects of the present invention includes a can 31, an electrode assembly 32, contained within the can 31, and a cap assembly 40 to enclose the exposed inner surface of the can 31”, [0019]; fig. 2 shows that can 31 has an opening, which is filled by cap assembly 40);
a cap assembly 40 comprising a cap plate 41 coupled to the case 31 to cover the opening, and a terminal plate 43 connected to the cap plate 41 by a member 42, the member 42 electrically insulating the cap plate 41 and the terminal plate 43 from each other (“The cap assembly 40 is installed at the open upper end of the can 31, and the cap assembly 40 includes the cap plate 41”, [0024]; “A terminal opening 41a is formed in the middle of the cap plate 41, and the negative terminal 43 is installed in the terminal opening 41a… A gasket 42 is installed about the outside surface of the negative terminal 43 and between the negative terminal 43 and the cap plate 41 at the terminal opening 41 a. The gasket 42 insulates the negative terminal 43 from the cap plate 41.”, [0025]; fig. 2 shows that terminal plate 43 is positioned in plate 41 and may be considered a part of cap assembly 40); and
a sealing part attached to and located on a side of the member 42, a side surface of the terminal plate 43, and an outer surface of the cap plate 41 (fig. 2 shows that the upper edge portion of gasket 42, located on the side of the gasket 42, is located on the outer side surface of terminal plate 43 with respect to the figure and on the outer, i.e. exterior to the battery case 31, surface of cap plate 41; this upper edge portion may be considered a sealing part since it seals the joint between cap plate 41 and terminal 43).
	Cho does not teach that the gasket 42 is a thermal-fusion member, thermally fused to the cap plate 41.
	Similar to Cho, Hara teaches battery with a case 1 and cap assembly including a cap plate 2 and terminal plate 5 (“This battery comprises an outer canister 1 acting as a positive terminal, a metal lid 2 approximately of a dish shape… a negative terminal 5”, col. 3, lines 67-68, col. 4 lines 1 and 7; fig. 3). Specifically, Hara teaches an insulating packing, i.e. gasket, 3 which is thermally fused to the cap 2 and terminal 5 (“this enclosed cell has rigid junctions achieved by thermal fusion between the metal lid 2 and insulating packing 3”, col 4, lines 24-26; fig. 3 shows the cell, and fig. 4 shows the step of thermal fusion in the cap assembly process). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the gasket of Cho by replacing it with the thermally fused member of Hara. Such a person would be motivated to apply the thermally fused member as taught by Hara since thermal fusion results in strong connections which improve the seal between the cap plate and terminal plate (“In order to provide excellent sealing, this enclosed cell has rigid junction achieved by thermal fusion”, col. 4, lines 24-25).
Regarding claim 2, modified Cho teaches the rechargeable battery of claim 1, wherein the sealing part comprises a portion of the thermal-fusion member 42 further protruded than the side surface of the terminal plate 43 between the terminal plate 43 and the cap plate 41 (as discussed in the analysis for claim 1, the sealing part is the portion of the member 42 which extends further outward from the center axis of the cell than the terminal edge surface extends; the sealing part, as a portion of the member 42, is positioned between the terminal plate 43 and the cap plate 41).
Regarding claim 3, modified Cho teaches the rechargeable battery of claim 1, wherein the sealing part comprises an ultraviolet ray (UV) hardening agent coating layer (“the UV coating layer 48, an ultraviolet ray hardening layer, is formed on the upper surface of the cap plate 41”, [0030]; fig. 2 shows that the UV coating layer 48 is located at the edge of the gasket 42 and may be considered part of the sealing part, together with the adjacent portion of the gasket 42).
Regarding claim 4, modified Cho teaches the rechargeable battery of claim 3, wherein the ultraviolet ray hardening agent coating layer is located on the side of the thermal-fusion member 42, a side surface of a flange part of terminal 43, and the outer surface of the cap plate 41 (as shown in fig. 2, terminal 43 may be considered to have a flange part, being the horizontal part of the T-shaped terminal 43; fig. 2 of Cho shows that the UV hardening layer 48 is located on the side of the gasket 42 and the flange part; the layer 48 is also located on the outer surface of the cap plate 41 with respect to the interior formed by case 31).
Regarding claim 8, modified Cho teaches the rechargeable battery of claim 1, wherein the terminal plate 43 comprises:
a flange part on the outer surface of the cap plate 41 and electrically insulated from and attached to the outer surface of the cap plate 41 (fig. 2 shows that terminal plate 43 is T-shaped where the top horizontal portion of the T-shape may be considered a flange, which is attached to the outer surface of the cap plate 41 in an electrically insulated manner by gasket 42); and
a tab connection part protruded from a center of the flange part to be protruded toward the electrode assembly 32 through a terminal hole 41a of the cap plate 41 and a through hole of the thermal-fusion member 42 and connected to an electrode tab 37 of the electrode assembly 32 at an inner surface of the terminal plate 41 (“The negative electrode tab 37 is welded to the negative terminal 43, as shown in FIG. 2. Again, the negative electrode tab 37 may be welded to the terminal plate 45, which is electrically connected and welded to the negative terminal 43”, [0026]; fig. 2 shows that the vertical portion of the T-shape of terminal 43 is a tab connection part, which connects the horizontal flange portion with the tab 37; the vertical tab connection portion extends through hole 41a of the cap plate 41, as well as through a central hole of the gasket 42).
Regarding claim 9, modified Cho teaches the rechargeable battery of claim 8, wherein the sealing part is formed on the side of the thermal-fusion member, a side surface of the flange part, and the outer surface of the cap plate (as shown in fig. 2, terminal 43 may be considered to have a flange part, being the horizontal part of the T-shaped terminal 43; fig. 2 of Cho shows that the edge sealing portion of gasket 42 is located on the side of the gasket 42 and the flange part of terminal 43; the sealing edge portion of gasket 42 is also located on the outer surface of the cap plate 41 with respect to the interior formed by case 31).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (EP 1826840 A2) in view of Hara et al. (US 4804593 A) as applied to claim 1 above, and further in view of Tamachi et al. (US 2017/0207491 A1, cited on IDS of 30 December 2021).
Regarding claim 5, Cho as modified thus far teaches the rechargeable battery of claim 1. 
Cho does not teach that the battery further comprises a housing covering the cap plate and coupled to the case, and that an outer surface of the terminal plate is further protruded than an outer surface of the housing to have a height difference.
Tamachi teaches a battery similar to that of Cho, have a can 21 with an electrode body and a cap assembly formed by terminal 40 (“A battery includes and electrode body… and an exterior body in which the electrode body is housed”, Abstract; “As shown in FIG. 2, the exterior body 20 includes a first container 21 having a bottomed cylindrical shape”, [0069]; “The electrode terminal 40 includes a flange section 41 disposed to be opposed to the inner surface of the second bottom wall section 25a in the axial direction and a drawing-out section 43 extending from the center of the flange section 41 to the outer side in the axial direction”, [0079]). Specifically, Tamachi teaches that the battery further comprises a housing 25 covering the cap plate 40 and coupled to the case 21 (“As shown in FIG. 2, the exterior body 20 includes a first container 21 having a bottomed cylindrical shape, a second container 25 having a bottomed cylindrical shape”, [0069], where the first container 21 is the can and second container 25 forms a housing coupled to the upper rim of the can 21 and covering the cap terminal 40). Tamachi also teaches that an outer surface 43 of the terminal plate 40 is further protruded than an outer surface of the housing 25 to have a height difference (“The electrode terminal 40 includes… a drawing-out section 43 extending from the center of the flange section 41 to the outer side in the axial direction”, [0079]; fig. 1 shows that outer surface 43 protrudes further outward from the cell than the housing 25, such that a height difference between portion 43 and housing 25 exists).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the housing of Tamachi with the battery of Cho, since the housing of Tamachi would predictably cover and protect the joint between the cap assembly and the can holding the electrode assembly. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Further, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the terminal of Cho to extend further than the housing of Tamachi in order to facilitate electrical connection with exterior elements. (“a drawing-out section 43”, [0079], which describes how the additional height of terminal 43 allows current to be drawn out of the battery; “According to the present invention, since the electrode terminal conducting with one of the positive electrode body and the negative electrode body is inserted through the through-hole piercing through the second container, it is possible to easily conduct one of the positive electrode body and the negative electrode body to an external lead wire or the like outside of the exterior body”, [0017], Tamachi, where the second container is the housing, and the terminal, being inserted through the housing/second container, protrudes further outward than the housing). 
Regarding claim 6, modified Cho as further modified by Tamachi teaches the rechargeable battery of claim 5, wherein a diameter direction outermost of the sealing part extends from the outer surface of the cap plate to an inner end of a through hole formed in the housing (Cho as modified by Tamachi to have a housing through which the terminal extends will have a direction perpendicular to the axis of the cell, i.e. a diameter direction, including a line segment that begins from the edge of the sealing part of gasket 42 and ends at the inner rim of the housing).
Regarding claim 7, modified Cho teaches the rechargeable battery of claim 5, wherein the sealing part (edge of gasket 42) increases a first moisture penetration path formed between the terminal plate 43 and the thermal-fusion member 42 to a part formed on the side surface of the terminal plate 43 and a second moisture penetration path formed between the thermal-fusion member 42 and the cap plate 41 to a part formed on the outer surface of the cap plate 41 (as shown in fig. 2 of Cho, the edge sealing portion of gasket 42 extends the distance of the pathway between the gasket 42 and the terminal plate 43, as well as the distance of the pathway between the gasket 42 and the cap plate 41; these pathways may be considered moisture penetration paths since failure of the thermal fusion of gasket 42 would allow moisture to penetrate into the interior of the battery cell; the edge of the gasket extends the first path, between terminal plate 43 and gasket 42, along the side surface of terminal 43; similarly, the edge of the gasket extends the second path, between cap plate 41 and gasket 42, along the outer surface of cap plate 41 with respect to the interior formed by can 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728